Citation Nr: 1201998	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-21 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  He died in October 2008.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veteran' Appeals (Board) on appeal from an January 2009 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veteran Affairs (VA), which denied the benefits sought on appeal. 

In September 2010, the appellant submitted additional evidence along with a waiver of initial RO consideration.

The service connection claim for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served on active duty from November 1967 to November 1969.  

2.  The Veteran died in October 2008; his only adjudicated service-connected disability was posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling from May 19, 1999; a total disability rating based on individual unemployability due to service-connected disability (TDIU) was in effect from June 26, 2000.  

3.  The Veteran was not evaluated as being totally disabled as a result of his service-connected disability for 10 continuous years immediately preceding death, was not rated as being totally disabled continuously for a period of no less than five years from the date of discharge from active duty; he was not a former prisoner of war; nor has there been allegation of clear and unmistakable error. 


CONCLUSION OF LAW

The criteria for an award of DIC benefits under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 7105 (West 2002); 38 C.F.R. §§ 3.22, 3.105(e) (2011); 70 Fed. Reg. 72,211 (2005); Sabonis v. Brown, 6 Vet. App. 426 (1994). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, in Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the United States Court of Appeals for Veterans Claims (Court) held that the enactment of the VCAA does not affect matters on appeal when the question is one limited to statutory interpretation (apparently this means purely legal questions).  See also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002) (the veteran did not serve on active duty during a period of war and was not eligible for non-service-connected pension benefits; because the law as mandated by statute, and not the evidence, is dispositive of the claim, the VCAA is not applicable).  See also VAOPGCPREC 5-2004 (no duty to notify a claimant where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

As discussed below, the appellant's claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318 is being denied because of the lack of legal merit.  Therefore, VA has no duty to notify or assist the appellant in conjunction with the claim.

DIC Benefits Claim under 38 U.S.C.A. § 1318

VA pays DIC benefits to the surviving spouse of a deceased Veteran who was in receipt of, or entitled to receive compensation, at the time of his death for a service-connected disability that was rated totally disabling 1) if the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; 2) if the disability was rated by the VA as totally disabling continuously since the Veteran' s release from active duty and for at least five years immediately preceding death; or (3) if the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b). 

For purposes of this section, "entitled to receive" means that at the time of death, the Veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because; (1) VA was paying the compensation to the Veteran' s dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314  to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA rating decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments because the Veteran' s whereabouts were unknown, but the Veteran otherwise was entitled to continued payment based on a total service- connected disability rating; (6) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22 (2011). 

Based on the evidence of record, the Board find that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are not met.  At the time of his death, the Veteran was only service-connected for PTSD, which was assigned a 70 percent evaluation, effective May 19, 1999.  He was also in receipt of a TDIU from June 26, 2000.  The appellant has not asserted that there was clear and unmistakable error in any rating action which would have entitled the Veteran to a total disability rating for the requisite period.  Likewise, the Veteran did not die within five years of his service discharge, nor had he been a prisoner of war. 

The Board notes that, per application of Rodriguez v. Peake, 511 F.3d 1147   (Fed Cir. 2008), the Board need not review whether there is any disorder of record for which service connection could have been established and then assigned a total rating for the appropriate period of time so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318, also known as "hypothetical entitlement."  See also Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); 38 C.F.R. § 3.22.  Thus entitlement to DIC benefits under 38 U.S.C.A. § 1318 is legally precluded.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

As the evidence fails to show the Veteran (i) was continuously rated totally disabled during the 10 years preceding his death, (ii) died within five years of discharge from active duty, or (iii) was a former prisoner of war, the criteria for DIC pursuant to 38 U.S.C.A. § 1318 have not been met and the appellant' s claim is therefore denied. 

The Board notes that the issue concerning service connection for the cause of the Veteran's death remains on appeal and is addressed in the remand section below.  However, considering the above analysis, the ultimate determination regarding that issue will have no effect on the appellant's entitlement to § 1318 DIC benefits.  The appellant is not prejudiced by the Board's consideration of this issue at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is denied. 


REMAND

The appellant also seeks service connection for the cause of the Veteran's death.  The Veteran's death certificate reflects that he died in October 2008 at his residence, and the immediate cause was metastatic carcinoid tumor.  Medical evidence of record indicates that prior to his death, the Veteran had a diagnosis of carcinoid tumor of the omentum, and there was some evidence of metastasis to the liver.  The appellant attributes the Veteran's death to Agent Orange exposure during his military service.  During his lifetime, the Veteran was service-connected for posttraumatic stress disorder (PTSD).

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).   A contributory cause of death is inherently one not related to the principal cause. In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to herbicides during that service.   38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

In this case, the Veteran's service records confirm that he had service in the Republic of Vietnam during the Vietnam era, thus, he is afforded the presumption of Agent Orange exposure while serving in Vietnam.  

In support of the appellant's claim, she submitted two statements from the Veteran's private physician, Dr. Eckenrode.  In October 2008 correspondence, Dr. Eckenrode stated there is no literature supportive of a relationship between carcinoid tumor and Agent Orange, but noted that Agent Orange does cause multiple problems in our veterans from Vietnam, not the least of which is cancer.  Dr. Eckenrode stated that in all honesty he could not exclude the fact that Agent Orange could have contributed to or caused the Veteran's fatal tumor.  He further stated that "[A]s far as attributing a percentage chance to this, it would be a complete guess, but perhaps a 10 or 20 % chance that Agent Orange had something to do with the onset of this tumor would be likely."  Dr. Eckenrode provided an additional letter in August 2010 in which he reiterated his contention that Agent Orange cannot be excluded as a possible cause of the Veteran's fatal tumor.

Given the appellant's contentions and the medical statements submitted on her behalf, the Board finds that a VA opinion is necessary which discusses whether the cause of the Veteran's death is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding evidence, arrange for the Veteran's claims folder to be reviewed by an appropriate VA examiner.  

After his or her review, the examiner is asked to indicate the likely origin of the Veteran's metastatic carcinoid tumor, and then opine whether it is at least as likely as not that the Veteran's death was related to his active military service, and in particular, to his presumed in-service exposure to Agent Orange.  In doing so, the examiner should reconcile the opinion with Dr. Eckenrode's 2008 and 2010 statements, as well as the appellant's contentions. 

The rationale for any opinion expressed should be provided in a legible report. 

2.  Following the completion of the requested development, readjudicate the claim on appeal based on all of the evidence of record.   If the disposition of the service connection claim for the cause of the Veteran's death remains unfavorable, furnish the appellant and her representative a supplemental statement of the case and afford them an applicable opportunity to respond. 

Thereafter, the case should be returned to the Board if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


